Citation Nr: 0217057	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  98-17 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice connected pension purposes to include 
consideration of an extraschedular award.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service October 1964 to October 1968.

This appeal arises from an April 1998 rating decision of the 
Cleveland, Ohio Regional Office (RO).  The case was remanded 
from the Board to the RO in March 2001 for additional 
development of the evidence.


FINDINGS OF FACT

1.  In March 2001, the Board remanded the veteran's claim to 
the RO for additional development of the evidence.

2.  The additional development requested by the Board in 
March 2001 has not been completed because the veteran (over 
a one and a half year period) has failed to respond to the 
March 2001 request for evidentiary development.


CONCLUSION OF LAW

The veteran has abandoned the claim of entitlement to a 
permanent and total disability rating for nonservice 
connected pension purposes.  38 U.S.C.A. § 501 (West 1991); 
38 C.F.R. § 3.158 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that he is entitled to non-service 
connected pension benefits.

With exceptions not here applicable, VA regulations provide 
that where evidence requested in connection with an original 
claim or claim for increase is not furnished within one year 
after the date of request, the claim will be considered 
abandoned.  After the expiration of one year, further action 
will not be taken unless a new claim is received.  38 C.F.R. 
§ 3.158(a) (2002).  

In the present case, the record shows that the Board 
remanded the veteran's claim to the RO for additional 
development in March 2001.  The Board requested, among other 
things, that the veteran execute and return authorization 
forms so that identified records from the Lake County Jail, 
Dr. Gates and Melanie Phipps could be obtained and, then, if 
appropriate, VA general medical and psychiatric examinations 
and a social and industrial survey could be obtained.  

The Board notes that the above requests were made in an 
effort to fulfill its duty under the November 2000 Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA as part of that notice (to include what 
evidence, if any, will be obtained by the claimant, and 
which evidence, if any, will be retrieved by VA).  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001). 
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
where the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the duty to notify requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), set forth in 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Unfortunately, the record shows that the veteran has not 
cooperated with VA's efforts to assist him when he was 
notified of the relevant evidence that was necessary to 
substantiate his pension claim (to include what evidence, if 
any, would be obtained by the veteran, and which evidence, 
if any, would be retrieved by VA as detailed in a March 2001 
letter to the veteran), and to assist him in obtaining such 
evidence.

In this case, the veteran failed to report for VA 
examinations in February, August and October 1998 and in 
March 1999.  The case was remanded to the RO in March 2001 
to facilitate the additional development necessary (see 
above) to adjudicate the veteran's pension claim.  No 
response was received from the veteran.  

Thereafter, a supplemental statement of the case was issued 
in September 2002.  This statement detailed the information 
that was sent to the veteran in the March 2001 letter.  It 
was noted that no response had been received.  The 
provisions of 38 C.F.R. § 3.158 (abandoned claims) were 
provided with a concluding narrative informing the veteran 
that the current evidence did not support his pension claim 
and, due to the veteran's failure to cooperate with VA 
relative to the duty to assist, that his claim had to be 
denied.

In view of the foregoing, the Board concludes that the 
veteran has abandoned the claim of entitlement to a 
permanent and total disability rating for nonservice 
connected pension purposes to include consideration of an 
extraschedular award.  The veteran has failed to report for 
necessary VA examinations on numerous occasions, he failed 
to provide executed medical authorization forms so that 
relevant medical evidence could be obtained by VA, and he 
has failed to respond to VA attempts to communicate with 
him.  As a result, he remains unavailable for VA 
examinations and evidence pertinent to his claim cannot be 
obtained and reviewed.  As noted above, where the VA 
notifies a claimant of the need for further evidence and the 
claimant fails to respond within one year of that notice, 
the claim is deemed to have been abandoned.  38 C.F.R. § 
3.158 (2002).  In this case, more than a year and a half has 
expired since the March 2001 remand and development letter 
were sent to the veteran.

In this regard, the Board emphasizes that the duty to assist 
is not always a one-way street.  In order for VA to process 
claims, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of evidence necessary to establishing entitlement to 
benefits.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Because the Board finds that the veteran's claim 
has been abandoned, the appeal is denied.


ORDER

The appeal is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

